DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-11 in the reply filed on June 2nd, 2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 14-18 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth et al. (US 20130233964; hereinafter Woodworth), in view of Broberg et al. (US 20190283869; hereinafter Broberg).
Regarding Claim 1,
Woodworth teaches
	An unmanned aerial signal relay, comprising: (Woodworth: Abstract)
		an unmanned aerial vehicle (Woodworth: Paragraph [0046], FIG. 1(a-c)) including a communication relay unit and at least one antenna, communicatively connected to the communication relay unit; (Woodworth: Paragraph [0081]: The air communication link is the communication relay unit which is coupled to at least one antenna.)
		a tether comprising at least two wires… (Woodworth: Paragraph [0053]-[0054]) …the wires and cable communicatively connected to the unmanned aerial vehicle; (Woodworth: Paragraph [0053]-[0054], FIG. 3(a-b)) and 
		a surface support system comprising a spool physically connected to the tether… (Woodworth: Paragraph [0048])
	wherein the unmanned aerial vehicle is powered by electrical energy provided by the at least two wires; (Woodworth: Paragraph [0046], [0053]-[0054]) and 
	wherein the communication relay unit is configured to relay signals received from the at least one antenna via… (Woodworth: Paragraph [0070])
Woodworth does not teach
		…and at least one fiber optic cable,… 
		…and a ground-based receiver communicatively connected to the at least one fiber optic cable; 
	…the fiber optic cable to the ground-based receiver. 
However in the same field of endeavor, Broberg teaches
		…and at least one fiber optic cable,… (Broberg: Paragraph [0059])
		…and a ground-based receiver communicatively connected to the at least one fiber optic cable; (Broberg: Paragraph [0059])
	…the fiber optic cable to the ground-based receiver. (Broberg: Paragraph [0059])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the tether system and communications relay for an unmanned aerial vehicle of Woodworth with the fiber optic cable of Broberg for the benefit of providing a physical connection to a ground station for the continuous transmission of power and data through a cable or “tether.” (Broberg: Paragraph [0003])

Regarding Claim 2,
Woodworth, in view of Broberg, teaches
	The unmanned aerial signal relay of claim 1, wherein the surface support system further comprises a ground-based transmitter communicatively connected to a second fiber optic cable; (Broberg: Paragraph [0059]; The tether can include at least one lease one fiber optic cable meaning that the tether can have a second, third, etc. fiber optic cables.) and 
	wherein the communication relay unit is configured to relay signals received from the ground based transmitter to the at least one antenna. (Woodworth: Paragraph [0084])
	The motivation to combine Woodworth and Broberg is the same as stated for Claim 1 above.

Regarding Claim 4,
Woodworth, in view of Broberg, teaches
The unmanned aerial signal relay of claim 1, wherein the tether comprises two wires (Woodworth: Paragraph [0053]-[0054]) and two fiber optic cables. (Broberg: Paragraph [0059]; The cable consists at least one fiber optic cable which means that two or more cables can be present.)
	The motivation to combine Woodworth and Broberg is the same as stated for Claim 1 above.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth, in view of Broberg, and further in view of Riedel (US 20180273171).
Regarding Claim 3, 
Woodworth, in view of Broberg, teaches
The unmanned aerial signal relay of claim 2,… 
Woodworth, in view of Broberg, does not teach
…further comprising a plurality of RF-over-fiber transceivers, configured to convert optical signals received from the first fiber optic cable into radio frequency signals for the ground-based receiver, and to convert radio frequency signals from the ground-based transmitter into optical signals for the second fiber optic cable.
However in the same field of endeavor, Reidel teaches
…further comprising a plurality of RF-over-fiber transceivers, configured to convert optical signals received from the first fiber optic cable into radio frequency signals for the ground-based receiver, and to convert radio frequency signals from the ground-based transmitter into optical signals for the second fiber optic cable. (Riedel: Paragraph [0019])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the signal relay of Woodworth, in view of Broberg, with the RF-over-fiber transceiver of Reidel for the benefit of permanently maintaining the desired flight position without requiring continuous or regular intervention by an operator. (Riedel: Paragraph [0008])

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth, in view of Broberg, and further in view of Tu (US 20180319495).
Regarding Claim 5, 
Woodworth, in view of Broberg, teaches
The unmanned aerial signal relay of claim 1,… (Woodworth: Abstract)
Woodworth, in view of Broberg, does not teach
…wherein the at least one antenna is a directional antenna.
However in the same field of endeavor, Tu teaches
	…wherein the at least one antenna is a directional antenna. (Tu: Paragraph [0054])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the signal relay of Woodworth, in view of Broberg, with the directional antenna of Tu for the benefit of improving communication signal efficacy when compared with omnidirectional antennas. (Tu: Paragraph [0053])

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth, in view of Broberg, further in view of Tu and even further in view of Schupke et al. (US 20200201316, hereinafter Schupke).
Regarding Claim 6, 
Woodworth, in view of Broberg, further in view of Tu, teaches
The unmanned aerial signal relay of claim 5,… 
Woodworth, in view of Broberg, further in view of Tu, does not teach
…wherein the unmanned aerial vehicle is configured to maintain an antenna orientation over time by changing its attitude or altitude.
However in the same field of endeavor, Schupke teaches
…wherein the unmanned aerial vehicle is configured to maintain an antenna orientation over time by changing its attitude or altitude. (Schupke: Paragraph [0013]-[0015])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the signal relay of Woodworth, in view of Broberg, further in view of Tu with the antenna orientation maintenance of Schupke for the benefit of operating an unmanned aerial vehicle in a way that the quality of the communication link can be maintained throughout a flight mission. (Schupke: Paragraph [0003])

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth, in view of Broberg, and further in view of McDonnell (US 20020190162).
Regarding Claim 7, 
Woodworth, in view of Broberg, teaches
The unmanned aerial signal relay of claim 1,… 
Woodworth, in view of Broberg, does not teach
…wherein the surface support system further comprises a tether cutter configured to cut the tether if the unmanned aerial vehicle is unrecoverable.
However in the same field of endeavor, McDonnell teaches
	…wherein the surface support system further comprises a tether cutter configured to cut the tether if the unmanned aerial vehicle is unrecoverable. (McDonnell: Paragraph [0025], [0027])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the signal relay of Woodworth, in view of Broberg, with the tether system  of MacCulloch for the benefit of improvements in the survivability of aircraft equipped with sensors/targeting equipment by operating the aircraft in a manner to keep it hidden behind cloud cover or other atmospheric phenomenon that block most sensors while placing the aircraft's sensors in a pod suspended on a cable below the cloud cover. (McDonnell: Paragraph [0006])

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth, in view of Broberg, and further in view of Fulk, II et al. (US 20190218076; hereinafter Fulk).
Regarding Claim 8, 
Woodworth, in view of Broberg, teaches
The unmanned aerial signal relay of claim 1,… 
Woodworth, in view of Broberg, does not teach
…wherein the surface support system comprises a fairlead, and the fairlead is configured to allow a minimum bend radius in the tether.
However in the same field of endeavor, Tu teaches
	…wherein the surface support system comprises a fairlead, and the fairlead is configured to allow a minimum bend radius in the tether. (Fulk: Paragraph [0027]-[0028])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the signal relay of Woodworth, in view of Broberg, with the tether system of Fulk for the benefit of reducing time, effort, and expense, and creates a work environment that is safer for workers than using traditional helicopters. (Fulk: Paragraph [0021])

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth, in view of Broberg, and further in view of MacCulloch et al. (US 20140183300; hereinafter MacCulloch).
Regarding Claim 10, 
Woodworth, in view of Broberg, teaches 
The unmanned aerial signal relay of claim 1,…
Woodworth, in view of Broberg, does not teach 
…wherein the tether further comprises: 
	a slip ring connected to the at least two wires, and having a cavity within; and
	a fiber optic rotary joint connected to the at least one optical fiber, the fiber optic rotary joint positioned within the cavity inside the slip ring;
	wherein the slip ring and the fiber optic rotary joint are configured to allow one end of the tether to twist about a primary axis of the tether, while not imparting any twisting force on another end of the tether.
However in the same field of endeavor, MacCulloch teaches
…wherein the tether further comprises: 
	a slip ring connected to the at least two wires, and having a cavity within; and (MacCulloch: Paragraph [0062], [0064]; The tether consists of four optical fibers and two wire conductors. Common slip rings have cavities within them formed by the inner rings and bearings.)
	a fiber optic rotary joint connected to the at least one optical fiber, (MacCulloch: Paragraph [0064]) the fiber optic rotary joint positioned within the cavity inside the slip ring; (MacCulloch: Paragraph [0064]; The slip ring and rotary joint are described as one component.)
	wherein the slip ring and the fiber optic rotary joint are configured to allow one end of the tether to twist about a primary axis of the tether, while not imparting any twisting force on another end of the tether. (MacCulloch: Paragraph [0064])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the signal relay of Woodworth, in view of Broberg, with the slip ring of MacCulloch for the benefit of providing for electrical and optical connection to the electrical and optical portions of the tether substantially without compromise due to twisting during reeling in and out of the winch. (MacCulloch: Paragraph [0064]) 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth, in view of Broberg, and further in view of Hovland (US 7152547).
Regarding Claim 11, 
Woodworth, in view of Broberg, teaches
The unmanned aerial signal relay of claim 1…
Woodworth, in view of Broberg, does not teach
…further comprising a plurality of linear actuators connected on one end to the landing deck of a surface support system and on the other end to a vehicle, the plurality of linear actuators configured to maintain the attitude of the landing deck when the vehicle moves. 
However in the same field of endeavor, Hovland teaches
…further comprising a plurality of linear actuators connected on one end to the landing deck of a surface support system and on the other end to a vehicle, the plurality of linear actuators configured to maintain the attitude of the landing deck when the vehicle moves. (Hovland: Column 3, Line 34-52)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the signal relay of Woodworth, in view of Broberg, with the landing deck attitude maintenance of Hovland for the benefit of increasing the utility of the helicopter landing pad, and would facilitate personnel changes. (Hovland: Column 1, Line 59-60)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/10/2022